Title: To Alexander Hamilton from William Seton, 24 June [1791]
From: Seton, William
To: Hamilton, Alexander



Bank of New York 24 June [1791]
Sir

I am this moment favored with your Letter of the 23rd, saying it will be agreable to you that deposits be received towards subscriptions to the Bank of the United States to the extent of Forty thousand Dollars more upon the same principals with those for the Sixty thousand.
This extention of Forty thousand Dollars is already all engaged, and I have applicants names set down for Thirty three thousand seven hundred Dollars more, that I have not the least doubt Sixty thousand beyond the Forty thousand would be immediately taken up. If it is agreable to you to grant this extention it will be doing a favor to the Citizens of the State.
I have the honor to be.
